                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JAHI ISSA,

               Plaintiff,

       V.                                                       C.A. No. 14-168-LPS

DELAWARE STATE UNNERSITY,
HARRY WILLIAMS , ALTON THOMPSON
HARRY DOWNES, JR., JUSTIN
BUCHWALD, and DOMINICK CAMP ALONE,

               Defendants.


                                   MEMORANDUM ORDER

       Having reviewed the parties' joint status report (D.I. 201), and having discussed with the

parties issues relating to a new trial during a teleconference on May 31 , 2019, IT IS HEREBY

ORDERED that:

       1.      Trial on all claims on which the jury in the first trial did not return a verdict will

be held at some or all of the following dates and times, subject to the parties' time limits:

               (a)     Friday, July 12 at 9:00 a.m.: jury selection (and possible start of trial, see

                       below at ,r 5);

               (b)     Monday, July 15 and Tuesday, July 16: 8:30 a.m. - 5:00 p.m.;

               (c)     Wednesday, July 17: 8:30 a.m. - 3:00 p.m.;

               (d)     Thursday, July 18: 8:30 a.m. - 5:00 p.m.; and

               (e)     Friday, July 19: 8:30 a.m. - 2:00 p.m.

       2.      Each side is allocated a maximum of eight (8) hours for its trial presentation. The

Court has reduced the allocation from what it provided at the first trial (which was 11 hours per
side) for the following reasons: (a) this is a retrial, the parties are already thoroughly familiar

with each witness' testimony and the documentary evidence that will be presented, and greater

efficiency should be readily achievable; (b) the Court has resolved the parties' evidentiary

disputes at the first trial, so little if any time should be needed to argue and resolve such disputes;

(c) having heard the witnesses' testimony, the Court is firmly of the view that the examinations

of most if not all of the witnesses can be significantly reduced, without any detriment (and likely

with beneficial consequences) to either side's trial presentation; and (d) some of the claims, and

some of the evidence, that were the subject of the first trial will not be part of this second trial.

        3.     The Court's present inclination (which is not an order, but is an informed

indication of the Court' s tentative views, based on the evidence presented and the arguments

made to date) is to deny Plaintiffs proposed post-trial motions (see D.I. 201 at 2) and to deny all

of Defendants' proposed post-trial motions (see id. at 2-3) with the exception of their motion for

judgment as a matter of law of no punitive damages.

       4.      Notwithstanding the parties' objections and preference (at least at certain times

since the first jury returned its partial verdict) for resolution of post-trial motions prior to another

trial, the Court has determined to proceed with trial now, for the following reasons: (a) even were

the parties' post-trial motions to be granted, another trial (on at least one claim) would be

required; (b) the Court's schedule would likely not permit the another trial to be held for many

months after resolution of the motions, whereas the week of July 12-19 is presently available;

(c) trying the case sooner rather than later should be most efficient for the parties, as counsel (and

the witnesses) will presumably require more time to prepare (or re-prepare) for trial the longer

the delay between the first and second trials; and (d) the case is already quite aged, having been

filed more than five years ago.
       5.      The Court has considered the parties' concerns about the lack of availability of

certain witnesses and finds that any prejudice that may result is not sufficient to alter the decision

to proceed with trial in July. The witnesses' schedules may be accommodated through at least

any of the following approaches: (a) Dr. Monnica Williams is available and may testify on

Monday, July 15; (b) Plaintiff believes he can accommodate Lamont Smith's schedule; (c) if Dr.

Stevenson is not available at all during the scheduled trial, the parties shall meet and confer and

in the joint status report ordered below indicate their positions on whether all or a portion of his

testimony from the first trial should be read to the new jury and/or whether the Court should

order a videotaped deposition at which the testimony he would provide at the new trial is taken

and can be played for the new jury; and (d) if Dr. Newton is available to testify on Friday, July

12, the Court can modify its schedule to allow for opening statements and the testimony of (at

least) Dr. Newton on July 12 - alternatively, the parties shall provide in the joint status report

their positions on whether all or a portion of his testimony from the first trial should be read to

the new jury and/or whether the Court should order a videotaped deposition at which the

testimony he would provide at the new trial is taken and can be played for the new jury.

       6.      IT IS FURTHER ORDERED that:

               (a)     the parties shall meet and confer and, no later than June 19, submit a joint

status report, indicating whether, if at all, they request the opportunity to submit a revised

proposed pretrial order, additional motions in limine , additional or different jury instructions

and/or verdict sheet, or whether, instead, the Court should indicate that all prior rulings apply

equally at the new trial; and
(b)   a final pretrial conference will be held on June 26 at 4:00 p.m.
